Citation Nr: 1510662	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to December 13, 2013.

2.  Entitlement to an increased rating in excess of 50 percent for PTSD, from December 13, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2011 and January 2014 rating decisions.  

In November 2011, the RO continued the 30 percent rating for the Veteran's service-connected PTSD.  In December 2011, the Veteran filed a notice of disagreement (NOD).  In July 2012, the RO issued a statement of the case (SOC).  Later that month, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).  In January 2014, after conducting additional development of the case, the RO issued a rating decision and supplemental SOC (SSOC), wherein the RO continued the Veteran's 30 percent for PTSD prior to December 13, 2013, but increased the rating to 50 percent from that date.

In December 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Regarding the current characterization of the appeal, although the Veteran has been awarded a higher rating for his PTSD from December 12, 2013, as higher ratings for this disability are available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the appeal has now been characterized as encompassing both matters set forth on the title page.   See Hart v. Mansfield, 21 Vet. App. 505-509-510 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  


This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran was afforded VA examinations in January 2011 and December 2013.  

During the December 2014 hearing, the Veteran maintained that the January 2011 VA examiner did not ask him questions that would allow him to report or elaborate such symptomatology and so he was unable to accurately disclose the symptoms that he then experienced.  Id. at p. 7-8, 28.  He also testified that since 2011, his psychiatric symptoms had increased in number and severity with respect to hypervigilance, nightmares, depression, panic attacks, and obsessive behaviors such as doing security checks around his house.  Id. at p. 11-13.  

Additionally, with respect to his current level of symptomatology, the Veteran and his wife indicated that many of his PTSD symptoms-including his anxiety, obsessive behaviors, isolative behaviors, panic attacks, personal hygiene, and sleep impairment-have worsened since the December 2013 VA examination.  Id. at p. 19-28, 32, 34. 

Collectively, the Board finds that the Veteran and his wife's testimony suggest that the January 2011 examination does not accurately reflect the extent of the Veteran's psychiatric impairment at that time, and that, since the December 2013 examination, his disability has increased in severity.  

Under these circumstances, the Board finds that that further examination of the Veteran-with current findings responsive to the applicable rating criteria, as well as opinion addressing the severity of the Veteran's PTSD throughout the pendency of this claim-is needed to resolve the higher rating claims on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record  is complete, the AOJ undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the Veteran's electronic claims file includes VA treatment records dated from February 2013 to January 2014.  The Veteran testified that he began receiving VA mental health treatment in 2011, but no VA treatment records dated prior to February 2013, or since January 2014 have been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, prior to February 2013, and since January 2014, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of whether any, or any further "staged rating" of the disability, pursuant to Hart, supra., is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran prior to February 2013, and since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by an appropriate mental health professional.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of the Veteran's PTSD symptoms, including, but not limited to, depressed mood; anxiety; panic attacks; chronic sleep impairment; impaired memory, judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  Additionally, the examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score that represents the level of impairment due to the Veteran's service-connected psychiatric disability, and an explanation of what the score means.

Based on current examination findings and consideration of the Veteran's documented mental health history and lay assertions (to include comments as to the adequacy of the January 2011 examination), the examiner should also indicate whether, at any point since October 15, 2009 (one year prior to the claim for increase received on October 15, 2010), the Veteran's PTSD increased in severity; and, if so, the approximate date(s) of the increase(s), and the extent of the severity of the disability on each date.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal.
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
Otherwise, adjudicate the claims in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability, pursuant to Hart (cited above), is appropriate).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

